Citation Nr: 0402278	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-03 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel
INTRODUCTION

The veteran served on active duty in the United States Navy 
from April 1952 to March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of September 2002 
which determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
residuals of a low back injury with degenerative joint 
disease and degenerative disc disease.  The veteran's claims 
for service connection for residuals of a back injury had 
previously been denied by rating decisions of August 1995, 
March 1996, and August 2002, none of which were appealed.  

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal addresses a reopened claim, 
the revised regulations pertaining to reopened claims are 
applicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by RO letters of 
May 13, 2002; September 17, 2002; and October 17, 2002, each 
of which informed them of VA's duty to notify them of the 
information and evidence necessary to substantiate the claim 
and to assist them in obtaining all such evidence.  Those 
letters also informed the claimant and his representative 
which part of that evidence would be obtained by the RO and 
which part of that evidence would be obtained by the 
claimant, pursuant to Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (requiring VA to notify the claimant of 
what evidence he or she was required to provide and what 
evidence the VA would attempt to obtain).  In any case, the 
only matter decided in this decision is resolved entirely in 
the veteran's favor.


FINDINGS OF FACT

1.  The veteran served on active duty in the United States 
Navy from April 1952 to March 1956, during which service he 
sustained multiple contusions and abrasions in a motor 
vehicle accident on September 27, 1952, which was ruled in 
the line of duty.  

2.  The veteran's claims for service connection for residuals 
of a back injury were previously denied by rating decisions 
of August 1995, March 1996, and August 2002, none of which 
were appealed.  

3.  On September 12, 2002, the claimant undertook to reopen 
his claim for service connection for service connection for 
residuals of a back injury with degenerative joint disease 
and degenerative disc disease by submitting additional 
medical evidence and offering sworn testimony at a hearing 
held in June 2003 before the undersigned Veterans Law Judge 
of the Board of Veterans' Appeals.  
4.  The veteran's sworn testimony at his hearing held in June 
2003 before the undersigned Veterans Law Judge of the Board 
of Veterans' Appeals include factual assertions regarding 
postservice symptomatology and treatment for the disabilities 
at issue not previously advanced and which must be presumed 
credible.  

5.  The additional evidence submitted includes evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for residuals of a back disability is 
reopened.  38 U.S.C.A. § 5108, 5103, 5103A (West 2000); 38 
C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

The veteran served on active duty in the United States Navy 
from April 1952 to March 1956, during which service he 
sustained multiple contusions and abrasions in a motor 
vehicle accident on September 27, 1952.  

In March 1957, the veteran sought a dental rating, and his 
dental records and service entrance examination were 
obtained.  The claimant's service entrance examination, 
conducted on April 25, 1952, showed that his spine and his 
neurological and musculoskeletal systems were normal.  

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received at the RO on 
May 2, 1995, sought service connection for a  back injury 
sustained in a 1952 auto accident and for kidney stones on 
three occasions while in service.  With respect to an inquiry 
as to any physicians or medical facilities treating him for 
the claimed conditions since service separation, the claimant 
responded "none." 

The veteran's complete medical records, received in August 4, 
1995, showed that his service entrance examination, conducted 
on April 25, 1952, disclosed that his spine and his 
neurological and musculoskeletal systems were normal.  The 
veteran's service medical records show that he sustained 
generalized contusions in a motor vehicle accident on 
September 27, 1952; that he was initially treated by Dr. Paul 
Atkins, Jr., at Hillcrest Memorial Hospital, Tulsa, Oklahoma; 
that he was given extensive X-rays at that facility and his 
contusions and abrasions were treated.  In October 1952, the 
veteran's injuries sustained in the accident were described 
as multiple concussions and abrasions.  A determination by 
the appropriate service department authorities in March 1953 
ruled that the claimant's injuries sustained in that motor 
vehicle accident were incurred in the Line of Duty and were 
not the result of his own misconduct.  

The service medical records show that in December 1952, the 
veteran was admitted to the Dispensary, United States Naval 
Aviation Training Center, Point Mugu, California, with 
complaints of severe pain in the left flank, radiating down 
his left groin and into the left testicle, with no prior 
history of hematoma or pyuremia, and no past kidney history.  
A review of systems was normal except for moderate tenderness 
in the left costavertebral angle and red blood cells in the 
urine, while kidney, ureter, and bladder (KUB) film was 
inconclusive.  It was believed that the problem was calculus, 
kidney, left, and the veteran was transferred that date to 
the United States Naval Hospital, Corona [now USNH, San 
Diego], for further treatment and disposition.  

Service medical records from the United States Naval 
Hospital, Corona, dated in December 1952, show that the 
veteran was admitted with a diagnosis of calculus, kidney, 
left; that examination revealed marked rigidity over the left 
kidney and ureter with recurring renal colics; that 24 hours 
after admission, the veteran passed a small urinary calculus; 
and that a follow-up IVP and KUB showed normal function of 
both kidneys, with no evidence of any remaining calculi, and 
that he was returned to duty at the U. S. Naval Aviation 
Training Center, Point Mugu.  In March 1954, the veteran was 
examined at that duty station and found physically qualified 
for transfer.  

In August 1954, while aboard USS GENERAL WILLIAM A. MANN 
(TAP-114), the claimant was seen for complaints of back pain, 
noting previous back pain in 1952 when he had ureteral colic 
due to a kidney stone which was passed at that time.  
Examination disclosed that the veteran was in moderate 
distress, with back pain in the lumbar area, bilateral CVA 
tenderness to percussion, worse on the left, an elevated red 
blood cell count, and burning on urination.  The following 
day, he was asymptomatic, and his back pain had diminished.  
He was discharged to duty after four days with a diagnosis of 
nephrolithiasis, but readmitted one week later with 
complaints of chills and fever, and back and abdominal 
cramps, with bilateral costavertebral pain which wakened him.  
The following day, his chills and fever had subsided and he 
was feeling relatively well except for occasional lumbar 
pains.  

The veteran remained in the sick bay until September 10, 
1954, when he was transferred to the U. S. Naval Hospital, 
Bremerton, Washington, for evaluation and treatment of a 
condition diagnosed as nephrolithiasis.  Service medical 
records from that facility show that he was admitted to that 
facility with a diagnosis of nephrolithiasis, and complaints 
of intermittent pain in the back and flanks, bilaterally, 
worse on the left, with occasional frequency and burning on 
urination.  The attending physician cited the claimant's 
history of renal calculi treated on numerous occasions 
symptomatically since 1952, with the passing of stones on 
numerous occasions corroborated by the medical record.  His 
medical history included treatment for generalized contusions 
at the USNTC in September 1952, and admission to the USNH, 
Corona, in December 1952, with a diagnosis of calculus in the 
kidney.  Physical examination was essentially normal except 
for bilateral tenderness in both flanks and in the 
costavertebral, more marked in the left side, while the spine 
was noticeably flat and there was some weakness in the upper 
limbs on lifting weights.  Urinalysis was essentially 
negative chemically and microscopically on September 10, 
September 14, and September 29, 1954, while on September 14, 
a urine culture was negative.  On September 10, a KUB was 
negative for renal calculi, while in September17, a IV 
urogram was negative, and in September 23, urine obtained on 
a retrograde pyelogram was essentially negative on routine 
examination and culture.  It was noted that the claimant's 
symptoms persisted up until September 21, 1954, when they 
diminished somewhat.  At this time he had residual pain in 
the back, more or less as noted on his admission, and he was 
placed on routine therapy for renal calculus, but none were 
observed to pass and it was presumed, in the absence of any 
positive findings on cystoscopic retrograde pyelogram and 
IVP, that stones may have passed earlier.  

The attending service physician stated that there was no 
evidence of any infection in the urinary tract; that on 
September 26, 1954, because of residual soreness in the left 
flank, the veteran was sent to physiotherapy for exercise to 
strengthen and mobilize the back; that he had continued daily 
physiotherapy to his spine and extro girdle, with loss of 
much of his pain; that an orthopedic consultation on October 
6, 1954, showed that the claimant was orthopedically 
qualified for full duty; that there was no evidence of 
musculoskeletal derangement of his back; that many of the 
veteran's symptoms were due to a strong functional overlay; 
and that in view of his many numerous admissions and 
emotional outlook, the veteran should have an orthopedic or 
urological consultation prior to any admission in the future.  
The claimant was discharged to full duty on October 13, 1954, 
with a diagnosis of calculus in kidney.

The service medical are silent for any further complaint, 
treatment, findings or diagnosis of low back pain during the 
veteran's remaining period of active service.  His service 
separation examination, conducted in March 1956, showed that 
the veteran's spine and his neurological and musculoskeletal 
systems were normal.  

A rating decision of August 9, 1995, granted service 
connection for kidney stones, evaluated as noncompensably 
disabling, and denied service connection for a back injury.  
The claimant and his representative were notified of those 
actions and of his right to appeal by RO letter of August 18, 
1995, with an enclosed copy of the rating decision.  The 
veteran failed to initiate an appeal.  

In February 1996, during the appeal period, the claimant 
submitted a Statement in Suppport of Claim (VA Form 21-4138) 
in which he sought an increased (compensable) rating for his 
service-connected kidney stones, asserting that such had 
worsened and that a VA C&P examination was warranted.  He 
further asked that he be scheduled for a C&P examination for 
a back injury he sustained in service, and enclosed VA 
outpatient treatment records from the VAMC, Tulsa, showing 
treatment for his back.  .  

VA outpatient treatment records from the VAMC, Tulsa, dated 
from August to December 1995, show that the veteran was seen 
in August 1995 with complaints of low back pain since the 
past evening.  Laboratory reports and urinalysis were 
negative, while examination revealed lumbar pain, 
bilaterally, with positive muscle spasm in the lumbar spine.  
The assessment was lumbar muscle pain.  

In September 1995, the veteran was seen for complaints of 
left flank pain, with no urinary problems, and urinalysis was 
negative for hematuria.  Examination revealed mild lumbar 
muscle spasm, and he was referred for X-ray.  Multiple X-rays 
of the lumbosacral spine in September 1995 showed a disc 
phenomenon and narrowing of the lumbosacral disc space 
indicating some degeneration of the disc at that level, while 
some small spurs of a spondylotic nature were present 
anteriorly on the vertebral bodies, and osteopenia was 
evident throughout.  Facet degenerative changes were evident 
at the 4th and 5th levels.  The radiographic impression was 
demineralized bony structures; disc narrowing at the L5-S1 
level; and facet arthritis at the 4th and 5th levels.   

In December 1995, the claimant indicated that his renal 
stones were stable; and that his back problem had resolved.  
His X-rays were reviewed and were noted to show degenerative 
joint disease and disc space narrowing at L5-S1, and facet 
arthritis at L4 and L5 was seen.   

A report of VA examination for pyelitis and nephrolithiasis, 
conducted in March 1996, cited the claimant's history of 
kidney stones in 1952, without surgery, and that he currently 
complains of occasional renal pain, with attacks of colic 
three times per year.  Examination revealed no objective 
clinical findings, and his external genitalia and prostate 
were normal.  There was no evidence of any current calculi or 
infection, no catheter drainage was required, and no other 
kidney problem was apparent.  The diagnosis was 
nephrolithiasis, well-controlled on medical management, i.e., 
fluids.   

A rating decision of March 1996 increased the evaluation for 
the claimant's service-connected kidney stones from a 
noncompensable evaluation to 10 percent, effective May 2, 
1995, the date of receipt of his original claim, and denied 
service connection for a back injury.  The claimant and his 
representative were notified of those actions and of his 
right to appeal by RO letter of April 5, 1996, with an 
enclosed copy of the rating decision.  The veteran failed to 
initiate an appeal, and those decisions became final after 
one year.   

In June 1997, the claimant submitted a Statement in Suppport 
of Claim (VA Form 21-4138) in which he asserted that the only 
evidence used in denying his claim for service connection for 
a back injury in March 1996 was the VA examination in March 
1996 and the VA outpatient treatment records dated from 
August to December 1995.  He asserted that he injured his 
back after boot camp when he was being transported back to 
Oklahoma for a 10-day furlough prior to going to his ship 
assignment; that during transit, he was injured in a car 
provided by Greyhound Bus Lines; that upon his return to boot 
camp, he was treated for a back condition; that he was 
stationed at San Diego.  He asked that the RO try to obtain 
his service medical records to support his back claim.  

By RO letter of June 11, 1997, the veteran and his 
representative were notified that his claim for service 
connection for a back condition had previously been denied, 
citing the rating decisions of August 1995 and March 1996; 
that in the rating action of August 1995, his service medical 
records were considered; that in the rating decision of March 
1996, the outpatient treatment records from the VAMC, Tulsa, 
between August and December 1995 were considered, as well as 
the VA examination in March 1996, but his claim was denied 
because the evidence failed to show continuity of 
symptomatology since his discharge from service.  That letter 
to veteran and his representative defined new and material 
evidence; informed him that submission of new and material 
evidence was required to reopen his claim; and informed him 
that no action could be taken until and unless he submitted 
such new and material evidence.  The veteran and his 
representative were notified of his right to appeal that 
determination.  That decision was not appealed, and became 
final after one year.  

In April 2002, the claimant submitted a Statement in Suppport 
of Claim (VA Form 21-4138) in which he sought a rating in 
excess of 10 percent for his service-connected kidney stones, 
asserting that such disability was causing him a serious 
employment handicap because of his periods of severe pain, 
requiring that he take large doses of pain medication and lie 
still to obtain relief.  He further asked that he be afforded 
a CT scan for his severe back pain injured in service [sic].  
The claimant and his representative were notified of the 
provisions of the VCAA pertaining to service connection and 
increased rating claims by RO letter of May 13, 2002, and 
that letter enclosed a waiver of the 30-day development 
period.  The claimant executed and returned the waiver of the 
30-day development period to the RO on May 24, 2002.   

A report of VA fee-basis genitourinary examination, conducted 
in June 2002, cited the claimant's statement that he has a 
history of kidney stones and had passed his last kidney stone 
about one year ago; that his injury was in 1952 and that 
since then, he has intermittently passed a stone; and that he 
used to wake up about 10-12 times a night, but has improved 
to 3-4 times a night with about two hours between [attacks].  
The claimant denied any pain with urination, any bladder 
incontinence, or any difficulty in initiating urination.  He 
further denied any history of surgery to his urinary tract, 
while noting that a catheter was input on one occasion, a 
stone removed from his bladder, and a biopsy accomplished.  
He denied impotence or trauma to his testicles, and stated 
that he had not been on dialysis and had been asymptomatic 
for the past year.  The genitourinary examination disclosed 
no abnormalities, while a metabolic panel, urinalysis and 
complete blood count were unremarkable.  The examiner stated 
that the established diagnosis was kidney stones, resolved 
for the past one year, with a history of kidney stones in the 
past, and noted that clinically the claimant may have 
underlying kidney stones and that such could further be 
determined by X-ray KUB or IVP.  

A rating decision of July 2002 confirmed and continued the 10 
percent rating for the claimant's service-connected kidney 
stones.  The claimant and his representative were notified of 
that action and of his right to appeal by RO letter of July 
8, 2002, with an enclosed copy of the rating decision.  The 
veteran failed to initiate an appeal and that decision became 
final after one year.

Later in June 2002, the claimant submitted a Statement in 
Suppport of Claim (VA Form 21-4138) with which he included VA 
outpatient treatment records from the VAMC, Tulsa, dated in 
May 2002, showing that a CT scan of the cervical spine 
revealed apparent narrowing of the C5-C-6 and C-6 and C-7 
disc spaces with degeneration of those discs and facet 
arthritis changes quite prominent at C5-C-6 and C-6 and C-7 
levels, while neural foramina narrowing was quite prominent 
at the C5-C6 level on the right side and at the C6-C7 level 
on the left side, and mild narrowing of the left C5-C6 neural 
foramen was also seen.  A CT scan of the lumbar spine 
performed that same day showed degenerative changes occurring 
at the L3-L4, L4-L5, and L5-S1 levels, with some mild 
stenosis occurring at the L4-L5 level, as well as mild 
hypertrophy of the ligamentum flavum with concentric bulging 
at the L4-L5 level causing some flattening of the anterior 
convexity of the thecal sac, and concentric bulging occurring 
at L5-S1 level.  The examining radiologist identified the 
most striking features of the examination as the 
osteoarthritic changes occurring at the facets at the L3-L4, 
L4-L5, and L5-S1 levels.   

A rating decision of August 2002 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for residuals of a back injury.  The 
claimant and his representative were notified of that action 
and of his right to appeal by RO letter of August 7, 2002, 
with an enclosed copy of the rating decision.  

In September 2002, within the appeal period, the claimant 
submitted a Statement in Suppport of Claim (VA Form 21-4138) 
in which he asserted that his back was injured in service; 
that he now has arthritis in his back which is severely 
disabling and degenerative; and asked that his claim for 
service connection for a back injury be reopened.  He 
asserted that his service medical records do not show trips 
to doctors for pain medication, and that he has had to rely 
on over-the-counter medications to get around since service.  
In an attachment, the claimant related that he enlisted in 
April 1952; that he went to boot camp [recruit training] at 
the U.S.N.T.C., San Diego; that he was in a motor vehicle 
accident in September 1952; that he was sent back to the 
USNH, San Diego; that later in September 1952, he was 
transferred to the Naval Base at Point Mugu; that in December 
1952, he sustained a back injury when the wind blew a door 
shut; that he was hospitalized and after 24 hours, he was 
passing kidney stones; that he was subsequently transferred 
from the Point Mugu Base Hospital to the USS GENERAL MITCHELL 
(TAP-114); and that in September 1954, he was transferred to 
the U.S. Naval Hospital at Bremerton, Washington; and that he 
served in the Naval Reserve from March 23, 1956, until his 
discharge in April 1960.  He cited his X-rays and CT scans in 
April and May 2002, and indicated that six years ago, he was 
sent to a doctor at the VA outpatient clinic, Tulsa.  

With that communication, the claimant submitted duplicate 
copies of his cervical and lumbar CT scans completed in May 
2002, together with outpatient treatment records showing that 
the claimant related that he was in a motor vehicle accident 
in 1952 with the whole left side of his body and head 
affected, and that new X-rays showed severe degenerative 
joint disease of the lumbosacral spine with osteoporosis.  He 
was referred for consultation.  

A June 2002 consultation report from the VAMC, Tulsa, showing 
that the claimant was seen with complaints of chronic neck 
pain fairly constantly for 7-8 years, aggravated by turning 
his neck and head and with occasional "shock-like" pains to 
the upper arms and reduced neck motion, all of which the 
claimant associated with a history of motor vehicle accident 
in 1952.  The claimant further complained of constant low 
back pain without radiation to the lower extremities, 
aggravated by bending forward, lifting, and twisting of the 
trunk, all of which the claimant associated with a history of 
motor vehicle accident in 1952.  The consultation report 
noted that the claimant was in mild distress related to neck 
and back pain; that his movements were slow and guarded; that 
the range of cervical motion was reduced, with equivocal 
ridiculer pain to the intrascapular region with stress; that 
sensation in the upper extremities were intact; and that fine 
motor functions of the hands were intact.  A reduction in 
range of motion of the lumbosacral spine was noted, without 
radicular pain, while straight leg raising was negative at 
70-78 degrees, bilaterally, and sciatic notch tenderness was 
not found.  Reflexes in the knees and ankles were symmetrical 
at 2/4, bilaterally, and sensation was intact to pinwheel in 
the lower extremities.  The claimant was noted to have an 
inflexible kyphosis of the thoracic spine and shoulder 
protraction, and his gait showed a kyphotic posture with 
reduced trunbk rotation.  The findings on the May 2002 CT 
scans of the cervical and lumbar spines were cited, and the 
impression was chronic low back pain related to degenerative 
disc disease and degenerative joint disease of the 
lumbosacral spine; and chronic cephalgia related to 
degenerative disc disease and degenerative joint disease of 
the cervical spine with foraminal encroachment and possible 
radiculopathy, C5-6.  Cervical traction was recommended.  

Outpatient treatment records from the VAMC, Muskogee, dated 
in June 2002, show that the claimant was seen with complaints 
of cervicalgia and lumbalgia; that his neck pain was not 
constant but was exacerbated on certain moves; that his low 
back pain was more frequent; that he had recently seen 
another VA physician on consultation who had identified 
degenerative disc disease and degenerative joint disease as 
the cause of those problems; that on examination, the 
claimant had an antalgic gait, some tenderness of the 
cervical spine, and no tenderness over the back.  The 
claimant was told to return to the clinic in six months.  

By RO letter of September 17, 2002, the claimant and his 
representative were informed of the provisions of the VCAA, 
including VA's duty to notify the claimant of all information 
and evidence necessary to substantiate his claim for service 
connection and of VA's duty to assist him in obtaining all 
such evidence.  The claimant was informed that he had 30 days 
to submit any additional evidence that he wished to have 
considered.  He was provided a waiver of the 30-ay 
development period, and asked to execute and submit that 
document.  That document was executed by the claimant, who 
stated that he had no additional evidence to submit, and 
asked that his appeal be processed.  

A rating decision of September 2002 determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for residuals of a back injury.  The 
claimant and his representative were notified of that action 
and of his right to appeal by RO letter of September 30, 
2002, with an enclosed copy of the rating decision.  That 
letter informed the claimant and his representative of the 
nature of new and material evidence, and the means by which 
he could reopen his claims.  

The veteran filed a timely Notice of Disagreement in October 
2002, taking issue with the determination that he had failed 
to submit new and material evidence to reopen his claim for 
service connection for residuals of a back injury.  With that 
document, he submitted a duplicate copy of the attachment 
previously submitted in September 2002, in which he related 
that he enlisted in April 1952; that he went to boot camp 
[recruit training] at the U.S.N.T.C., San Diego; that he was 
in a motor vehicle accident in September 1952; that he was 
sent back to the USNH, San Diego; that later in September 
1952, he was transferred to the Naval Base at Point Mugu; 
that in December 1952, he sustained a back injury when the 
wind blew a door shut; that he was hospitalized and after 24 
hours, he was passing kidney stones; that he was subsequently 
transferred from the Point Mugu Base Hospital to the USS 
GENERAL MITCHELL (TAP-114); and that in September 1954, he 
was transferred to the U.S. Naval Hospital at Bremerton, 
Washington; and that he served in the Naval Reserve from 
March 23, 1956, until his discharge in April 1960.  He cited 
his X-rays and CT scans in April and May 2002, and indicated 
that six years ago, he was sent to a doctor at the VA 
outpatient clinic, Tulsa.  

The claimant further requested reevaluation for his service-
connected kidney stones, incorrectly stating that the 
evaluation for that disability had originally been 20 
percent, but had been reduced to 10 percent disabling.  

In an RO letter of October 17, 2002, the claimant and his 
representative were again informed of the provisions of the 
VCAA, including VA's duty to notify the claimant of all 
information and evidence necessary to substantiate his claims 
for service connection and for increased ratings, and of VA's 
duty to assist him in obtaining all such evidence.  The 
claimant was informed that he had 30 days to submit any 
additional evidence that he wished to have considered.  He 
was provided a waiver of the 30-day development period, and 
asked to execute and submit that document.  

VA outpatient treatment records from the VAMC, Tulsa, dated 
from November 2001 to September 2002, show that the claimant 
was seen in November 2001 for routine follow-up, and that he 
complained pain in his back, neck, hip, knee and the left 
side, and pain in his left lower extremity from his leg to 
his hip and low back.  The impression was osteoarthritis of 
multiple joints.  He was noted to be retired but indicated 
that he continues to do repairs.  The claimant reported that 
he walks 3 miles daily for exercise.  A depression screen was 
negative.  Physical examination disclosed that his neck was 
supple and no tenderness or organomegaly was present.  The 
pertinent impression was osteoarthritis, multiple joints.  

In May 2002, the claimant related that severe low back pain 
keeps him up at night and that he experiences pain in his 
left hip when walking, which he associated with a motor 
vehicle accident in 1952 that allegedly caused whole left 
body damage from head to toe with loss of consciousness, 
contusions and confusion and a shift in the rib cage.  His 
current complaints included intercostal pain on coughing, 
neck pain and stiffness, stiff shoulders, low pack pain and 
left hip pain, while examination revealed that his neck was 
not swollen but was stiff on passive motion, and that 
straight leg raising elicited complaints of pain.  The 
impression was severe pain with degenerative joint disease, 
and a rehabilitation consult was scheduled for spine 
evaluation, to include a CT scan of the spine.  The veteran 
offered a history was having undergone urethral dilatation in 
the past for passage of a stone, with frequent sediment 
stones passed.  In September 2002, the claimant stated that 
Diclofenac relieves his back pain but not for a full 12 
hours.  The impression was chronic low back pain radiating to 
the right leg.  

By RO letter of November 14, 2002, the veteran and his 
representative were notified of his right to elect to have a 
Decision Review Officer assigned to his case or to pursue the 
traditional appeals process.  In January 2003, the claimant 
and his representative were provided a Statement of the Case 
which notified them of the issue on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations pertaining to reopening a previously finally 
denied claim for service connection, the applicable portions 
of VA's Schedule for Rating Disabilities, and VA's duty of 
notification to the claimant of required information and 
evidence and of its duty to assist him in obtaining all 
evidence necessary to substantiate his claim.  

A November 2002 report of private medical examination (Dr. 
A.O.), an osteopath, cited a history of inservice back injury 
as related by the claimant, including the assertions that the 
claimant was hit in the back by a door, sustaining fractured 
ribs and back pain; that he was hospitalized and placed in 
traction; that two days later he passed some kidney stones; 
that in 1994, he was hospitalized for kidney stones; and that 
since that time , he has had 17 episodes of passing stones, 
characterized by bloating with back pain; and that his 
current medications are Diclofenac, 50 mg. twice daily, and 
Hydrocodone/APAP, 500 mgs. p.r.n.  Physical examination 
showed that cervical tenderness was present, bilaterally; 
that the abdomen was normal and without organomegaly or 
tenderness on palpation; and that the was no edema of the 
lower extremities.  X-rays revealed no conclusive current 
evidence as to the existence of kidney stones, while 
urinalysis and a complete blood count were each within normal 
limits, and KUB revealed osteopenia of the osseous structures 
and scoliosis of the lumbar spine, as well as non specific 
gas patterns.  The examination for calculi was limited by 
stool in the intestine, and the possibility of calculus could 
not be excluded.

A rating decision of September 2002 increased the evaluation 
of the claimant's service-connected kidney stones from 10 
percent to 20 percent disabling, effective October 7, 2002, 
the date of receipt of his claim.  The claimant and his 
representative were notified of that action and of his right 
to appeal by RO letter of January 30, 2003, with an enclosed 
copy of that rating decision.  The claimant did not appeal 
that determination, and it is not currently in appellate 
status before the Board.

In January 2003, the claimant submitted his Substantive 
Appeal (VA Form 9) perfecting his appeal of the rating 
decision of September 2002 which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for residuals of a back injury with 
degenerative joint disease.  

In a May 2003 letter, the claimant indicated that he wanted a 
hearing before a traveling Veterans Law Judge of the Board of 
Veterans' Appeals, and he was notified by a May 16, 2003 
Board letter of the date, time and place of the requested 
hearing.  

A hearing was held on June 23, 2003, before the undersigned 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals.  The veteran testified, in pertinent part; that he 
served on active duty in the U.S. Navy from April 25, 1952, 
to March 23, 1956; that he was in a motor vehicle accident in 
1952 while traveling to his first shipboard assignment; that 
he was sent to the Navy Hospital, and from there to Point 
Mugu; that he was still recovering from the back injury, neck 
injury and cuts from glass; that while he was working a Point 
Mugu in the guard mail, the wind caught a steel door that was 
standing open and slammed it against his back; that such 
event put him in the hospital again; and that he was 
hospitalized for his back condition a total of four times 
while in service; first in September 1952 at the U.S. Navy 
Hospital in San Diego [Coronado], then in December1952 at the 
hospital at Point Mugu for injuries caused by the wind-blown 
door; then again in December 1952 following shipboard duty, 
he was returned to the Point Mugu medical facility, where he 
began passing kidney stones; and then in September 1954 with 
generalized back pain and kidney stones.  The claimant 
testified that he has had symptoms of this back injury ever 
since service discharge; that he was treated for his back 
problems from 1956 to about 1980 by Dr. C.S. Summers of 
Tulsa, who is now deceased; by Dr. David Shapiro from 1956 to 
seven years ago (i.e., 1996), who is also deceased with no 
records; and by Dr. James Snipes, who is also decesased with 
no records extant.  The claimant testified that he had tried 
to obtain medical records from those treating physicians; 
without success, and that he is currently being treated by 
VA.  The claimant further testified that immediately 
following service separation, he began working as a tile 
setter and helper for his brother, who was redoing the 
buildings at American Airlines; that during the period of his 
treatment by the above-named private physicians, he was first 
working for Bottom (unintelligible) and Tile, then working 
for Roy Myers Floor Covering in Tulsa; and that now his 
hands, his back and his kegs are so bad that he can't do tile 
work or repairs.  A transcript of the testimony is of record.  

II.  Analysis

Under Barnett v. Brown,  83 F.3d. 1380 (Fed.Cir.1996), any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, a potential 
jurisdictional defect may be raised by the court or tribunal 
sua sponte or by any party and at any stage in the 
proceedings and, once apparent, must be adjudicated.  Title 
38 U.S.C.A. § 7104(b) does not vary the Board's jurisdiction 
according to how the RO ruled.  Accordingly, the Board must 
independently address the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for claimed disability.  

In general, RO decisions which are unappealed become final.  
See  38 U.S.C.A. § 7105;  38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
Notice of Disagreement in writing and, after a Statement of 
the Case has been furnished, a timely filed Substantive 
Appeal.  38 C.F.R. 20.200 (2003).  The veteran did not file a 
Notice of Disagreement with the rating decisions of August 
1995, March 1996, and August 2002 denying service connection 
for residuals of a low back injury, and those decisions each 
became final after one year.  

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
The Board is obligated by law to conduct a de novo review of 
this issue.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996);  Butler v. Brown, 9 Vet. App. 167, 171 (1996);  38 
U.S.C.A. §§ 5108, 7104(b).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record, although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  This presumption is made only for the purpose of 
determining whether the case should be reopened.  Once the 
evidence is found to be new and material and the case is 
reopened, the presumption that it is credible and entitled to 
full weight no longer applies.  Justus, id., 3 Vet. App. at 
513.  Medical records describing a claimant's current 
condition are not material to the issue of service 
connection.  Morton v. Principi, 3 Vet. App. 508, 509 (1992).

To the same point, although "new and material evidence" is 
presumed credible, it must be from a competent source.  The 
Court has noted that "lay assertions of medical causation . 
. . cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (West 1991).  Just as the [Board] must point 
to a medical basis other than its own unsubstantiated opinion 
(Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), the 
veteran cannot meet his initial burden by relying upon his 
own, or his representative's, opinions as to medical matters.  
Nor can the veteran meet the 'new and material evidence' 
burden of 38 U.S.C.A. § 5108 by relying upon such 
'evidence'."  Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
citing Grottveit v. Brown, 5 Vet. App. 91 (1993).

The Federal Circuit Court has stated that new and material 
evidence determinations are highly factual and "typically 
require[] the comparison of two sets of evidence - that which 
existed prior to the closing of the claim and that produced 
in conjunction with a request to reopen . . . ."  Prillaman 
and Blackwell v. Principi, __ F.3d __, Nos. 03-7012, 03-7036 
(Fed. Cir. Oct. 14, 2003).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R.  
§ 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held the 
Board must first determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally denied claim reopened under 
38 U.S.C.A. § 5108.  Then, if new and material evidence has 
been submitted, the Board may proceed to evaluate the merits 
of the claim but only after ensuring the VA's duty to assist 
has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Once the 
evidence is found to be new and material and the claim is 
reopened, the presumption that the evidence is credible no 
longer applies.  In the following adjudication [i.e., de novo 
review], the RO must determine both the credibility and 
weight of the new evidence in the context of all the 
evidence, both old and new.  Justus v. Principi,  3 Vet. App. 
510, 513 (1992);  Kates v. Brown,  5 Vet. App. 93, 95 (1993).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It may also include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1) (2002).  As causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

Nothing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in § 5108 of this title.  38 U.S.C.A. 
§ 5103A(d)(2)(C)(f) (West 2000).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It may also include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1) (2002).  As causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).

As indicated above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2000).  

In general, RO rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2002).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [to be codified at 
38 C.F.R. § 3.156(a)].  Because the veteran filed her claim 
prior to that date, the earlier version of the law, which 
follows, remains applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).
 
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
her claim has been satisfied.  See 38 U.S.C.A. § 5103A (West 
2000); Elkins v. West, 12 Vet. App. 209 (1999).

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the 
record, although not its weight, is to be presumed unless the 
evidence is inherently incredible or beyond the competence of 
the witness. Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
This presumption is made only for the purpose of determining 
whether the case should be reopened. Once the evidence is 
found to be new and material and the case is reopened, the 
presumption that it is credible and entitled to full weight 
no longer applies. Justus, 3 Vet. App. at 513. Medical 
records describing a claimant's current condition are not 
material to the issue of service connection. Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).

To the same point, although "new and material evidence" is 
presumed credible, it must be from a competent source.  The 
Court has noted that "lay assertions of medical causation . 
. . cannot serve as the predicate to reopen a claim under 38 
U.S.C.A. § 5108 (West 1991).  Just as the [Board] must point 
to a medical basis other than its own unsubstantiated opinion 
(Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)), the 
veteran cannot meet his initial burden by relying upon his 
own, or his representative's, opinions as to medical matters.  
Nor can the veteran meet the 'new and material evidence' 
burden of 38 U.S.C.A. § 5108 by relying upon such 'evidence'. 
"Moray v. Brown, 5 Vet. App. 211, 214 (1993), citing 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The record in this case shows that the evidence of record at 
the time of the last previous decision denying service 
connection for residuals of a low back injury included the 
claimant's original application for VA disability 
compensation benefits; his service medical records; VA 
outpatient treatment records dated from August to December 
1995, and in May 2002; a report of VA examination in March 
1996; a report of VA fee-basis examination in June 2002; a 
report of VA examination in May 2002.  

The above-cited evidence shows that the veteran's service 
entrance examination, conducted in April 1952, disclosed that 
his spine and his neurological and musculoskeletal systems 
were normal.  Those service medical records show that he 
sustained generalized contusions in a motor vehicle accident 
on September 27, 1952, when the vehicle turned over; that he 
was initially treated by Dr. Paul Atkins, Jr., at Hillcrest 
Memorial Hospital, Tulsa, Oklahoma; and that he was given 
extensive X-rays at that facility and his contusions and 
abrasions were treated.  In October 1952, the veteran's 
injuries sustained in the accident were described as multiple 
concussions and abrasions.  A determination by the 
appropriate service department authorities in March 1953 
ruled that the claimant's injuries sustained in that motor 
vehicle accident were incurred in the Line of Duty and were 
not the result of his own misconduct.  

The service medical records show that in December 1952, the 
veteran was admitted to the Dispensary, United States Naval 
Aviation Training Center, Point Mugu, California, with 
complaints of severe pain in the left flank, radiating down 
his left groin and into the left testicle, with no prior 
history of hematoma or pyuremia, and no past kidney history.  
A review of systems was normal except for moderate tenderness 
in the left costavertebral angle and red blood cells in the 
urine, while kidney, ureter, and bladder (KUB) film was 
inconclusive.  It was believed that the problem was calculus, 
kidney, left, and there were no current clinical findings 
indicative of a spine or musculoskeletal injury.  The veteran 
was transferred to the United States Naval Hospital, Corona 
[now USNH, San Diego], for further treatment and disposition.  

Records from that medical facility show that the veteran was 
admitted with a diagnosis of calculus, kidney, left; that 
examination revealed marked rigidity over the left kidney and 
ureter with recurring renal colics; that 24 hours after 
admission, the veteran passed a small urinary calculus; and 
that a follow-up IVP and KUB showed normal function of both 
kidneys, with no evidence of any remaining calculi, and there 
were no clinical or radiographic findings of spine or 
musculoskeletal injury.  The claimant was  returned to duty 
at the U. S. Naval Aviation Training Center, Point Mugu, and 
in March 1954, the veteran was examined at that duty station 
and found physically qualified for transfer.  

In August 1954, while aboard USS GENERAL WILLIAM A. MANN 
(TAP-114), the claimant was seen for complaints of back pain, 
noting previous back pain in 1952 when he had ureteral colic 
due to a kidney stone which was passed at that time.  
Examination disclosed that the veteran was in moderate 
distress, with back pain in the lumbar area, bilateral CVA 
tenderness to percussion, worse on the left, an elevated red 
blood cell count, and burning on urination.  The following 
day, he was asymptomatic, and his back pain had diminished.  
He was discharged to duty after four days with a diagnosis of 
nephrolithiasis, but readmitted one week later with 
complaints of chills and fever, and back and abdominal 
cramps, with bilateral costavertebral pain which wakened him.  
The following day, his chills and fever had subsided and he 
was feeling relatively well except for occasional lumbar 
pains.  There were no clinical or radiographic findings of 
spine or musculoskeletal injury or disability during these 
hospitalizations.

The veteran remained in the sick bay until September 10, 
1954, when he was transferred to the U. S. Naval Hospital, 
Bremerton, Washington, for evaluation and treatment of a 
condition diagnosed as nephrolithiasis.  Service medical 
records from that facility show that he was admitted to that 
facility with a diagnosis of nephrolithiasis, and complaints 
of intermittent pain in the back and flanks, bilaterally, 
worse on the left, with occasional frequency and burning on 
urination.  The attending physician cited the claimant's 
history of renal calculi treated on numerous occasions 
symptomatically since 1952, with the passing of stones on 
numerous occasions corroborated by the medical record.  His 
medical history included treatment for generalized contusions 
at the USNTC in September 1952, and admission to the USNH, 
Corona, in December 1952, with a diagnosis of calculus in the 
kidney.  Physical examination was essentially normal except 
for bilateral tenderness in both flanks and in the 
costavertebral, more marked in the left side, while the spine 
was noticeably flat and there was some weakness in the upper 
limbs on lifting weights.  Urinalysis was essentially 
negative chemically and microscopically on September 10, 
September 14, and September 29, 1954, while on September 14, 
a urine culture was negative.  On September 10, a KUB was 
negative for renal calculi, while in September17, a IV 
urogram was negative, and in September 23, urine obtained on 
a retrograde pyelogram was essentially negative on routine 
examination and culture.  It was noted that the claimant's 
symptoms persisted up until September 21, 1954, when they 
diminished somewhat.  At this time he had residual pain in 
the back, more or less as noted on his admission, and he was 
placed on routine therapy for renal calculus, but none were 
observed to pass and it was presumed, in the absence of any 
positive findings on cystoscopic retrograde pyelogram and 
IVP, that stones may have passed earlier.  

The attending service physician stated that there was no 
evidence of any infection in the urinary tract; that on 
September 26, 1954, because of residual soreness in the left 
flank, the veteran was sent to physiotherapy for exercise to 
strengthen and mobilize the back; that he had continued daily 
physiotherapy to his spine and extro girdle, with loss of 
much of his pain; that an orthopedic consultation on October 
6, 1954, showed that the claimant was orthopedically 
qualified for full duty; that there was no evidence of 
musculoskeletal derangement of his back; that many of the 
veteran's symptoms were due to a strong functional overlay; 
and that in view of his many numerous admissions and 
emotional outlook, the veteran should have an orthopedic or 
urological consultation prior to any admission in the future.  
The claimant was discharged to full duty on October 13, 1954, 
with a diagnosis of calculus in kidney.  

The Board notes that the hospital treatment records from the 
U. S. Naval Hospital, Bremerton, Washington, showed that 
while the claimant's previous history of kidney stones and 
renal colic was noted, there were no objective findings of 
either during his hospitalization at that facility, 
urinalysis was essentially negative chemically and 
microscopically, a urine culture was negative, a KUB was 
negative for renal calculi, an IV urogram was negative, urine 
obtained on a retrograde pyelogram was essentially negative 
on routine examination and culture, and there was no evidence 
of any infection in the urinary tract.  None of those 
findings appear indicative of kidney stones.

Rather, those records show that the claimant's symptoms 
persisted until September 21, 1954, at which time he was 
shown to have residual pain in the back, bilateral tenderness 
in both flanks and in the costavertebral angle, more marked 
in the left side, while the spine was noticeably flat (i.e., 
loss of normal spinal lordosis) and there was some weakness 
in the upper limbs on lifting weights.  The claimant was 
referred to physiotherapy where he obtained some relief 
following exercise to strengthen and mobilize his back, and 
continued to have daily exercise to his spine and extro 
girdle, with loss of much of his pain.  The diagnosis at 
hospital discharge was changed from nephrolithiasis to 
calculus in kidney, although all laboratory and diagnostic 
tests disclosed no findings which would support that 
diagnosis.  

The service medical records are silent for any further 
complaint, treatment, findings or diagnosis of low back pain 
during the veteran's remaining period of active service.  His 
service separation examination, conducted in March 1956, 
showed that the veteran's spine and his neurological and 
musculoskeletal systems were normal.  

The claimant's orginal application for VA disability 
compensation benefits (VA Form 21-526), received in May 1995, 
showed no postservice treatment for a back disability; 
rather, the claimant indicated "none."  The rating decision 
of August 1995 denied service connection for residuals of a 
back injury based, in part, upon the absence of evidence 
showing a chronic back condition or postservice treatment.  

VA outpatient treatment records, dated from August to 
December 1995, show that the claimant was seen in August 1995 
for complaints of low back pain, and that laboratory reports 
and urinalysis were negative, while examination revealed 
lumbar pain, bilaterally, with positive muscle spasm in the 
lumbar spine.  The assessment was lumbar muscle pain.  
Multiple X-rays of the lumbosacral spine in September 1995 
showed a disc phenomenon and narrowing of the lumbosacral 
disc space indicating some degeneration of the disc at that 
level, while some small spurs of a spondylotic nature were 
present anteriorly on the vertebral bodies, and osteopenia 
was evident throughout.  Facet degenerative changes were 
evident at the 4th and 5th levels.  The radiographic 
impression was demineralized bony structures; disc narrowing 
at the L5-S1 level; and facet arthritis at the 4th and 5th 
levels.   

A report of VA genitourinary examination in March 1996 showed 
a diagnosis of nephrolithiasis, without findings of residuals 
of a back injury, while a report of VA fee-basis 
genitourinary examination in June 2002 showed findings 
consistent with kidney stones, without findings of residuals 
of a back injury; and VA outpatient treatment records, dated 
in May 2002, disclosed showing that a CT scan of the cervical 
spine revealed apparent narrowing of the C5-C-6 and C-6 and 
C-7 disc spaces with degeneration of those discs and facet 
arthritis changes quite prominent at C5-C-6 and C-6 and C-7 
levels, while neural foramina narrowing was quite prominent 
at the C5-C6 level on the right side and at the C6-C7 level 
on the left side, and mild narrowing of the left C5-C6 neural 
foramen was also seen.  A CT scan of the lumbar spine 
performed that same day showed degenerative changes occurring 
at the L3-L4, L4-L5, and L5-S1 levels, with some mild 
stenosis occurring at the L4-L5 level, as well as mild 
hypertrophy of the ligamentum flavum with concentric bulging 
at the L4-L5 level causing some flattening of the anterior 
convexity of the thecal sac, and concentric bulging occurring 
at L5-S1 level.  The examining radiologist identified the 
most striking features of the examination as the 
osteoarthritic changes occurring at the facets at the L3-L4, 
L4-L5, and L5-S1 levels.  

The foregoing constitutes the evidence of record at the time 
of the August 2002 rating decision which determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for residuals of a back injury.  

In September 2002, the claimant undertook to reopen his claim 
for residuals of a back injury by submitting additional 
evidence.  The additional evidence submitted included a VA 
Form 21-4138, in which the claimant reiterated his assertions 
that he sustained a back injury in a motor vehicle accident 
in September [sic] 1952 while on active duty, and additional 
VA outpatient treatment records, dated in June 2002, showing 
that the veteran complained of cervicalgia and lumbalgia, 
together with duplicate copies of VA outpatient treatment 
records from the VAMC, Tulsa, dated in May 2002, showing the 
findings on CT scans of the cervical and lumbar spines in May 
2002.  

A report of examination by a private physician in November 
2002 cited the claimant's assertion that he was hit in the 
back with a door in November 1952, with some fractured ribs; 
that he was hospitalized and placed in traction; and that he 
is currently being treated for low back pain.  The diagnosis 
was kidney stones.  

The veteran appeared and offered testimony in support of his 
claim for service connection for residuals of a back injury 
at a hearing held in June 2003 before the undersigned 
Veterans Law Judge of the Board of Veterans' Appeals.  In  
that testimony, the veteran testified, in pertinent part; 
that he served in the U.S. Navy from April 1952 to March 
1956; that he was in a motor vehicle accident in 1952 while 
traveling to his first shipboard assignment; that while he 
was working at Point Mugu in the guard mail, the wind caught 
a steel door that was standing open and slammed it against 
his back; that he has had symptoms of this back injury ever 
since service discharge; that he was treated for his back 
problems from 1956 to about 1980 by Dr. C.S. Summers of 
Tulsa, who is now deceased; by Dr. David Shapiro from 1956 to 
seven years ago (i.e., 1996), who is also deceased with no 
records; and by Dr. James Snipes, who is also decesased with 
no records extant.  The claimant testified that he had tried 
to obtain medical records from those treating physicians; 
without success, and that he is currently being treated by 
VA.  The claimant further testified that immediately 
following service separation, he began working as a tile 
setter and helper for his brother, who was redoing the 
buildings at American Airlines; that during the period of his 
treatment by the above-named private physicians, he was first 
working for Bottom (unintelligible) and Tile, then working 
for Roy Myers Floor Covering in Tulsa; and that now his 
hands, his back and his kegs are so bad that he can't do tile 
work or repairs.  

The Board notes that the rating decision of March 1996 denied 
service connection for residuals of a back injury based, in 
part, upon the absence of continuity of symptomatology from 
the time of service discharge to his back disability 
diagnosed in August 1995.  However, at his June 2003 hearing, 
the veteran offered sworn testimony that he has experienced 
symptoms of back symptomatology from the time of service 
discharge to the present; that he was, in fact, treated for 
his claimed residuals of a back injury 1956 to about 1980 by 
Dr. C.S. Summers of Tulsa; by Dr. David Shapiro from 1956 to 
seven years ago (i.e., 1996); and by Dr. James Snipes.  

The Board finds that the claimant's sworn testimony to the 
effect that he experienced back symptomatology from the time 
of service discharge to the present is both new and material 
to the claim for service connection for residuals of a back 
injury; and that his testimony that he underwent treatment 
for residuals of his inservice back injury during the initial 
postservice year and continuing through 1996 is both new and 
material to the issue of service connection for residuals of 
a back injury with degenerative joint disease and 
degenerative disc disease.  As noted, For the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record, although not 
its weight, is to be presumed unless the evidence is 
inherently incredible or beyond the competence of the 
witness.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that new and material evidence has 
been presented to reopen the claim for service connection for 
residuals of a back injury; that the prior rating decisions 
denying that claim are no longer final; and that the claim 
for service connection for residuals of a back injury with 
degenerative joint disease and degenerative disc disease has 
been reopened.  


ORDER

The appeal to reopen the claim for service connection for a 
back disability granted.  


REMAND

In view of the Board's determination that new and material 
evidence has been submitted to reopen the claim for service 
connection for residuals of a back injury, the Board may 
proceed to evaluate the merits of the claim but only after 
ensuring the VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  In 
the instant appeal, the Board finds that VA's duty to assist 
has not been fulfilled, and that Remand is warranted to 
comply with the VA's duty of notification and assistance set 
for the VCAA.   

The Board notes that the veteran was initially treated after 
his September 1952 motor vehicle accident by Dr. Paul Atkins, 
Jr., at Hillcrest Memorial Hospital, in Tulsa, Oklahoma.  
Those records have never been requested or obtained by the 
RO, and remand is warranted to obtain those records and the 
X-rays taken at that time.]

The record further shows that the claimant has offered sworn 
testimony he has experienced symptoms of back symptomatology 
from the time of service discharge to the present; that he 
was, in fact, treated for his claimed residuals of a back 
injury 1956 to about 1980 by Dr. C.S. Summers of Tulsa; by 
Dr. David Shapiro from 1956 to seven years ago (i.e., 1996); 
and by Dr. James Snipes.  He has further testified that those 
physicians are deceased, and that he has been unable to find 
those records of his postservice treatment.  The RO should 
obtain the necessary medical record release authorizations 
from the claimant, and attempt to obtain all medical records 
pertaining to treatment records of the veteran by those 
physicians.  

The record further shows that the claimant has alleged that 
following service separation, he served in the Navy Reserve 
from March 23, 1956, until his discharge in April 1960.  The 
record shows that the RO has not requested or obtained the 
service medical and administrative records from the 
claimant's reported service in the Navy Reserve from March 
23, 1956, until his discharge in April 1960.  

The record further shows that the RO has not obtained a VA 
orthopedic examination and medical opinion as to whether it 
is at least as likely as not that the claimant's current back 
problems were caused or worsened by the injuries sustained in 
his inservice motor vehicle accident on September 27, 1952.  
In view of the fact that multiple inservice injuries to the 
claimant are documented in his service medical records, and 
that he was treated during service for lumbar complaints, the 
Board finds that a VA examination and medical opinions is 
warranted under the provisions of 38 U.S.C.A. § 5103A(West 
2000).  

The appellant is hereby informed that he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The case is Remanded for the following actions:

1.  Ask the veteran to identify specific 
names, addresses, and approximate dates 
of treatment for all non-VA health care 
providers from whom he has received 
treatment for his claimed residuals of a 
back injury, to include possible 
traumatic arthritis.  With any necessary 
authorization from the veteran, attempt 
to obtain copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  In any event, 
attempt obtain copies of all clinical 
records and X-rays pertaining to 
treatment of the veteran on September 27, 
1952, by Dr. Paul Atkins, Jr., at 
Hillcrest Memorial Hospital, in Tulsa, 
Oklahoma, as well as all clinical records 
pertaining to treatment of the veteran in 
the possession of Dr. C.S. Summers of 
Tulsa, Oklahoma (1956 to 1980); by Dr. 
David Shapiro of Tulsa, Oklahoma (1956 to 
1980); and by Dr. James Snipes of Tulsa, 
Oklahoma, during the period from 1956 to 
1996.  The RO should further obtain all 
clinical records pertaining to treatment 
of the veteran for a back disability at 
the VAMC, Tulsa, since June 2002.  In the 
event any such records no longer exist or 
cannot be obtained, a written explanation 
to that effect should included in the 
claims folder. 

2.  Obtain the veteran's complete service 
medical and administrative records from 
his reported service in the Navy Reserve 
from March 23, 1956, until his discharge 
in April 1960.  

3.  Upon completion of the above-requested 
development, obtain a current VA orthopedic 
examination from a qualified examiner who has first 
reviewed the veteran's complete claims folder, to 
include his service medical records.  Upon 
completion of that review and his examination, the 
examining VA physician should express his or her 
medical opinion as to whether it is at least as 
likely as not that the claimant's current back 
problems were caused or worsened by the injuries 
sustained in his inservice motor vehicle accident 
on September 27, 1952.  The examiner must 
affirmatively indicate that the reviewed the 
veteran's complete claims folder, to include his 
service medical records, prior to the examination.  
A complete rational should be provided for any 
medical opinion expressed.  

4.  Upon completion of the requested 
development, readjucicate the claim for 
service connection for residuals of a 
back injury ion light of the additional 
evidence obtained.  

If the benefit sought on appeal remains denied, the appellant 
should be provided a Supplemental Statement of the Case.  
That Supplemental Statement of the Case must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The Court has held that a remand by the Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, the right to compliance with the remand orders.  
Further, the Court stated that where the remand orders of the 
Board are not complied with, the Board itself errs in failing 
to ensure compliance.  Stegall v. West,  11 Vet. App. 268 
(1998).  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



______________________________________
G. H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



